Citation Nr: 0915835	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
migraine headaches, currently rated 10 percent disabling.

2.  Entitlement to a higher initial disability rating for 
costochondritis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1993 to May 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2005, a statement of the case 
was issued in March 2006, and a substantive appeal was 
received in April 2006. 

The May 2005 notice of disagreement was also filed with 
regard to entitlement to a higher initial disability rating 
for low back strain.  However, the substantive appeal was 
only filed with regard to the migraines and costochondritis 
issues.  Thus, the low back strain issue is not in appellate 
status.  See generally 38 U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The Veteran has migraine headaches which are 
characteristic of prostrating attacks occurring on average of 
once a month over the last several months.  

2.  Costochondritis is not manifested by moderately severe or 
severe impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 30 
percent for migraine headaches have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Code 8100 (2008).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for costochondritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Code 5321 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case regarding 
the initial service connection claims was accomplished by way 
of a letter from the RO to the veteran dated in June 2004.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  The Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

Since the issues in this case (entitlement to assignment of 
higher initial ratings) are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
June 2004), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the Veteran was furnished 
proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).

At any rate, an RO letter designed to furnish Dingess notice 
was sent to the Veteran in March 2006.  The Veteran has been 
fully advised of the criteria for assignment of higher 
ratings, and since the following decision of the Board 
affirms the RO's denial of increased ratings, the Veteran is 
not prejudiced by the failure to provide timely information 
regarding assignment of effective dates.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings originate, however, from the grant of 
service connection for these disabilities.  Consequently, 
Vazquez-Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.  VA also has provided the Veteran with 
examinations to determine the current nature and severity of 
his service-connected disabilities.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.  

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Migraine Headaches

Criteria & Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected migraine headaches warrant 
a higher initial disability rating.  A January 2007 rating 
decision assigned a 10 percent disability rating effective 
May 5, 2004 under Diagnostic Code 8100.  

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months are 
rated 10 percent disabling.  Migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months are rated 30 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Veteran underwent a VA examination in April 2004.  He 
reported headaches approximately 2 times per month.  He 
stated that the headaches started behind his eyes and 
migrated to his entire head.  He reported light sensitivity, 
noise sensitivity, and nausea with the headaches.  He stated 
that the headaches usually lasted a couple of hours, and up 
to 2 days without medication.  Following physical 
examination, the examiner diagnosed migraine headaches.  

The Veteran underwent another VA examination in June 2006.  
He stated that the headaches were severe icepick-like, 
beginning in the right frontal area or maybe bi-frontal.  He 
reported that the headaches occurred once or twice a month, 
and were usually incapacitating, lasting 5 hours to a day and 
only slightly ameliorated by medication.  He denied aura.  He 
reported associated nausea with the headaches, with noise, 
motion and light aggravating the headaches.  He stated that 
headaches caused him to miss one day per month of work.  He 
did not notice any triggers for the headaches and he had no 
vomiting or neurologic deficits during the headaches.  
Following physical examination, the examiner diagnosed 
migraine headaches.  

Applying Diagnostic Code 8100, the Board finds that the 
Veteran's disability more nearly approximates the criteria 
for a 30 percent evaluation, which requires migraine 
headaches with characteristic prostrating attacks occurring 
on average of once a month over the last several months.  On 
the June 2006 examination, the VA examiner noted that the 
Veteran got one or two headaches a month, which he described 
as incapacitating.  He also reported losing one day a month 
from work.  Thus, his symptoms more nearly approximate the 
criteria for a 30 percent evaluation. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his migraine headaches.  The effect of his migraine 
headaches on his ability to hold employment appears to be 
contemplated by the 30 percent disability rating assigned.  
Therefore, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Costochondritis

Criteria & Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected costochondritis warrants a 
higher initial disability rating.  A November 2004 rating 
decision granted service connection and assigned a 10 percent 
disability rating effective May 5, 2004 under Diagnostic Code 
(DC) 5399-5321.  

DC 5399-5321, for injuries analogous to injuries to Muscle 
Group XXI, provides that a 10 percent rating is assigned 
where there is moderate impairment.  A 20 percent rating 
requires severe or moderately severe impairment.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2008).

A moderate disability of muscles is the result of a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) 
(2008).

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring. The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2008).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56(d)(4) (2008).

The Veteran underwent a VA examination in April 2004.  He 
reported constant pain in his ribs and chest at a level of 5 
to 10 out of 10.  He stated that the pain was aggravated with 
normal daily activities.  He reported that the pain affected 
his daily activities and occupation because he could not do 
strenuous activity greater than 20 minutes at a time.  

Upon physical examination, the Veteran's chest was clear to 
auscultation bilaterally, plus tender to palpation chest.  
The Veteran flinched on palpation.  The examiner diagnosed 
chronic costochondritis.  

The Veteran underwent another VA examination in June 2006.  
He reported continuous discomfort in the chest wall of the 
low grade (Level 1) nature which was aggravated by stretching 
in certain ways and which became severe (Level 6-7) if he 
tried to run, so he avoided running.  He stated that he 
avoided pressure such as his children jumping on his chest.  
He denied any impact on his work, which was repairing 
helicopters.  He reported that the chest discomfort was 
central along the upper two-thirds of the sternum, did not 
radiate, was not associated with shortness of breath, 
palpitations, dizziness, or syncope.  He denied any cough, 
trouble swallowing or indigestion.  

Upon physical examination, the chest had normal symmetrical, 
as well as full expansion.  There was no deformity of the 
chest wall.  There was moderate tenderness along the upper 
two-thirds of the sternum primarily along the sternocostal 
joints, but there was no swelling, discoloration or 
deformity.  The lungs were clear and breath sounds were 
normal.  The clavicles were normal.  Heart rhythm was 
regular, first and second sounds were normal.  No rub or 
murmurs were heard.  There were no S3 or S4 sounds.  

The Board notes that the Veteran's disability is rated by 
analogy to DC 5321.  The evidence does not show that the 
disability is, or has been at any time throughout the 
pendency of this claim, severe or moderately severe; 
therefore, a rating of 20 percent is not warranted.  

Simply stated, the Board finds that the VA examinations do 
not provide evidence of a moderately severe problem 
associated with this condition.  For example, the June 2006 
VA examiner found that the only problem associated with the 
condition was moderate tenderness along the upper two-thirds 
of the sternum primarily along the sternocostal joints.  
Thus, the evidence of record does not show costochondritis of 
the type described in the criteria for an increased 
disability rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his costochondritis.  The effect of his costochondritis 
on his ability to hold employment appears to be contemplated 
by the 10 percent disability rating assigned.  Therefore, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating of 30 percent for 
migraine headaches is allowed, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  To this extent, the appeal is granted.   

Entitlement to an initial disability rating in excess of 10 
percent for costochondritis is not warranted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


